Citation Nr: 1018184	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and a VA employee


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Veteran appeared for a Travel 
Board hearing in March 2010, with part of the questioning 
conducted by another VA employee.  The record presently 
reflects that the Veteran is unrepresented.  

In December 2006, the RO denied service connection for 
fibromyalgia, sciatica, and spondylosis.  The Veteran 
submitted a Notice of Disagreement with this decision in 
November 2007.  In March 2009, he was furnished with both a 
Statement of the Case (SOC) addressing the three service 
connection issues and a Supplemental Statement of the Case 
(SSOC) concerning the pending TDIU claim.  In April 2009, he 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals), 
but, in addressing the matters on appeal, he referred only to 
the SSOC addressing the TDIU issue and provided no specific 
commentary as to the SOC or the three service connection 
claims addressed therein.  Moreover, during the March 2010 
hearing, he provided testimony only as to the TDIU claim.  In 
view of these procedural developments and the absence of a 
Substantive Appeal directly addressing the three service 
connection claims, it is the preliminary determination of the 
Board that only the TDIU claim is presently on appeal.  See 
38 C.F.R. § 20.202 (2009) (defining a Substantive Appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the claims file to determine whether 
all pertinent evidence has been obtained and associated with 
the record.  See 38 C.F.R. § 3.159(c) (2009). In this regard, 
the Board is aware that the Veteran declined to appear at 
another VA examination during his March 2010 hearing, citing 
the inconveniences of appearing for such an examination.  

At the same time, the Board finds that not all relevant 
medical evidence appears to be associated with the claims 
file at this time.  In September 2007, the Veteran furnished 
a signed release form as to treatment from Alfred F. Shoman, 
M.D., for back pain in the same month.  The claims file does 
not reflect that the RO has made any efforts to obtain 
records of such treatment.  Particularly as the Veteran has 
declined an additional VA examination in conjunction with his 
claim, any records from Dr. Shoman may well prove relevant to 
the question of the effect of the Veteran's service-connected 
low back disability on his employability and must be obtained 
in view of 38 C.F.R. § 3.159(c)(1) (2009).  See also 
38 C.F.R. §§ 4.16 (2009).

	Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be requested to 
furnish a new signed release form for 
Alfred F. Shoman (101 W. Dave Longaberger 
Avenue, Dresden, OH 43821).  Upon receipt 
of the signed release form, Dr. Shoman 
should be contacted and requested to 
furnish all records of treatment of the 
Veteran, and all records received from him 
must be associated with the claims file.  
If the search for such records has 
negative results, or if the Veteran fails 
to furnish a signed release form, this 
should be documented in the claims file.

2.  Thereafter, the Veteran's claim must 
be readjudicated.  If the determination 
remains unfavorable to the Veteran, he 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


